DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 3 and 4, the limitation “recessed portion is separated from flat surface portion” fails to comply with the written description requirement since the Specification only recites the aforementioned in paragraphs [0009-10] state that the recessed portion is in contact with, or separated 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 3 and 4, limitation “the recessed portion is separated from the flat surface portion” renders the claim indefinite as this lack of clarity causes confusion since a person of ordinary skill in the art would be confused by the “either/or” aspect of this limitation as stated in the Specification, paragraphs [0009/10] and not illustrated in the Drawings.  For purposes of compact prosecution, the Examiner will interpret the limitation the recessed portion as having a separation.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recessed portion is separated” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milbourne et al. US 2005/0022638 A1 (Milbourne).

Regarding Claim 1, Milbourne discloses, An electric tool comprising (FIG. 1, Abstract):
a housing (FIG. 1, #12, para [0018]);
a motor accommodated in the housing and rotatable (FIG. 1, #14, para [0018] and Claim 8) ;
an anvil supported by the housing and rotatable about an axis (FIG. 1, #100, para [0018]); and
an impact mechanism (FIG. 1, #20) configured to convert a rotational force generated by the motor into a rotational impact force about the axis, and to apply the rotational impact force to the anvil (para [0018, 0020]);
wherein the anvil comprises:
a base portion (FIG. 3, #30) rotatable relative to the housing (para [0023]);
an end bit attachment portion (FIG. 3, #132) to which an end bit is attachable, and having a flat surface portion (FIG. 3, #142, para [0024]); and
a connecting portion (FIG. 3, #134) integrally connecting together the base portion and the end bit attachment portion (para [0023]), the connecting portion having a diameter gradually reduced in a direction from the base portion toward the end bit attachment portion, the connecting portion being formed with a recessed portion (FIG. 3, #s 134/154, para [0023-25] – illustrates and describes reduction of the diameter of 134 in the direction of the base portion towards the bit portion),
wherein the connecting portion has an outer peripheral surface portion (FIGS. 2 and 3 – illustrate the outer peripheral surface) where the recessed portion is formed (FIGS. 2 and 3 – illustrates the formed radius and corresponding recess), and
wherein the recessed portion is recessed, in an axial direction from the end bit attachment portion toward the base portion, from a point where the recessed portion is connected to the outer peripheral surface portion in a cross-section taken along a plane parallel (FIGS. 3 – illustrates a parallel plane) to the 

Regarding Claim 2, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion is in contact (FIG. 3 – illustrates the radius in contact with the flat surface) with the flat surface portion (FIG. 3, #142).

Regarding Claim 3, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion is separated from the flat surface portion (FIG. 3, see annotated figure below).

    PNG
    media_image1.png
    296
    357
    media_image1.png
    Greyscale



Regarding Claim 4, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion (FIG. 3) includes a first recessed portion (FIG. 4, #154, para [0025-26]) in contact with the flat surface portion (FIG. 3, #142), and a second recessed portion (FIG. 3, at least another portion of #134) separated from the flat surface portion (See annotated figure above).

Regarding Claim 5, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion has a curved-line shape recessed in the axial direction in the cross-section (FIG. 3, illustrates a curved line on 134).

Regarding Claim 6, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion has an arcuate shape recessed in the axial direction in the cross-section (FIG. 3, illustrates a curved line on 134).

Regarding Claim 7, Milbourne discloses the electric tool as previously claimed. Milbourne further disclosing, wherein the recessed portion has a parabolic-curve shape recessed in the axial direction in the cross-section (FIG. 3, illustrates a curved line on 134).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson US-D384563-S, Elger  US-8839879-B2, Bodine US-7249638-B2, Super US-8342061-B2, Ely US-9669526-B2, Olson US-5038869-A, Finnefrock US-4865485-A cited for a housing, motor, anvil, impact mechanism, base, end bit attachment, flat surface, connecting portion, recessed portion that’s either curved, arcuate, or parabolic-curve shaped.                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/
 Examiner, Art Unit 3731   
17 March 2022                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731